DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/11/2019 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Objections
Claims 19-20 are objected to because of the following informalities: an apparent minor typographical error in line 2 of claim 19 (and thereby dependent claim 20) where an antecedent basis term is missing for the lumen element at “in lumen defined by”.  A simple appropriate correction, such as “in a lumen defined by”, is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US 6,554,802).
Pearson discloses (see Figs. 5-13) a medical catheter anchor and method comprising the following claim limitations:
(claim 1) a sheath (28, Fig. 5) that defines a lumen (36, Fig. 5) therein, wherein the lumen (36) is configured to (i.e. capable of) receive a therapy delivery element (i.e. such as catheter 14, as shown in Figs. 10-12; additionally it is noted that the delivery element is not affirmatively claimed as the lumen need only be configured to/capable of receive a potential delivery element), and wherein the sheath (28) includes a planar section (i.e. planar edges 48, Figs. 5-9); and a plurality of suture loops (54, Fig. 5) disposed around the planar section (48) (as shown in Figs. 5-10; slot 46 with planar edges 48 has eyelets 54 disposed around opposing sides of slot 46), wherein the planar section (48) provides a clearance between the suture loops (54) and the sheath (28) (as shown in Figs. 5-12, eyelets 54 are radially spaced from sheath 28) such that the suture loops (54) are configured to (i.e. capable of) receive a suture (60, Fig. 12) without the suture (60) coming into direct contact with the sheath (28) (as shown in Fig. 12; additionally it is noted that the suture is not affirmatively claimed as the suture loops need only be configured to/capable of receive a potential suture);
(claim 2) wherein the lumen (36) constricts the therapy delivery element (14) in response to a tightening of the suture (60) (language interpreted as a functional language statement since a therapy delivery element was not affirmatively claimed, but as shown in Fig. 12; col. 6, line 61-col. 7, line 4);
(claim 3) wherein at least some of the suture loops (54) are configured to (i.e. capable of) flare outwardly from the sheath (28) (as shown in Figs. 5-12; loops/eyelets 54 expressly shown flaring radially outward on wings 26);
(claim 4) wherein the suture loops (54) are disposed substantially along a longitudinal line (30, Fig. 5) along the planar section (48) of the sheath (28) (as shown in Fig. 5; loops 54 are expressly disposed within wings 26 and are disposed along and parallel to centerline 30 and planar edges 48);
(claim 11) wherein the suture (60) is preloaded into the apparatus (22) (as shown in Fig. 12; language interpreted as a functional language statement since a suture was not affirmatively claimed, and the device 22 as shown in Figs. 12 may have suture 60 preloaded into anchor 22 if one so desires);
(claim 19) A method, comprising (see Figs. 5-13) placing a therapy delivery element (14, Figs. 10-12) in lumen (36, Figs. 9-10) defined by a sheath (28, Fig. 10) of a suture anchor (22), wherein the sheath (28) includes a planar section (i.e. planar edges 48, Figs. 5-9); threading a suture (60) through a plurality of suture loops (54) that are disposed around the planar section (as shown in Figs. 5-10; slot 46 with planar edges 48 has eyelets 54 disposed around opposing sides of slot 46), wherein the planar section provides a clearance between the suture loops (54) and the sheath (28) (as shown in Figs. 5-12, eyelets 54 are radially spaced from sheath 28) such that the suture (60) is threaded without coming into direct contact with the sheath (28) (as shown in Fig. 12); and securing the suture anchor (22) to a patient (18) (as shown in Fig. 12; col. 6, line 61-col. 7, line 4); and
(claim 20) further comprising constricting the therapy delivery element (14) with the lumen (36) by tightening the suture (60) (see Figs. 11-12; col. 6, line 61-col. .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, 12, 15-18 and 20-21 of U.S. Patent No. 10,182,807.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set requires the same element including at least some of the following: a sheath having a planar/flattened section, a frame having a plurality of loops configured to receive a suture wherein the loops are disposed along a longitudinal line and some loops may be configured to flare outward, wherein the frame may be tubular and coaxial with the lumen and disposed between first and second portions of the sheath with the hardness being different as compared between the first and second portions.  It is noted that a species will anticipate a claim to a genus.  MPEP 2131.02(I).  The narrower species claims (i.e. the claims of U.S. Patent No. 10,182,807) anticipate the broader genus claims (i.e. of the present invention). 

Allowable Subject Matter
Claims 5-10 and 12-19 contain allowable subject matter but are subject to the double patenting rejections above, and additionally dependent claims 5-10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to the filing of a terminal disclaimer to moot the double patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Sage et al. (US 2008/0275401), Fig. 6A-6F; Collins et al. (US 5,376,108), Figs. 6-7; Romkee (US 5,603,730), Figs. 1-4; and Kowalczyk (US 7,610,102), Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771